COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In the Interest of H.H. and C.H., Children

Appellate case number:    01-19-00791-CV

Trial court case number: CIV-10-0187

Trial court:              County Court at Law No. 2 of Parker County

       Alex R. Hernandez, Jr., and Eric R. Little of The Law Offices of Alex R. Hernandez,
Jr. PLLC have filed an unopposed motion for leave to withdraw as counsel for appellant,
Shaun Hale. See TEX. R. APP. P. 6.5(a), (b). The motion is granted.
       Alex R. Hernandez, Jr., and Eric R. Little are directed to immediately notify
appellant “of any deadlines or settings that [they know] about at the time of the withdrawal
but that were not previously disclosed to [appellant]” and file a copy of the notice provided
to appellant with the Clerk of this Court. See id. 6.5(c).
       The Clerk of this Court is directed to note withdrawal of Alex R. Hernandez, Jr.,
and Eric R. Little of The Law Offices of Alex R. Hernandez, Jr. PLLC as counsel for
appellant on the docket of this Court.


       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                        Acting individually     Acting for the Court


Date: December 29, 2020